Title: From George Washington to the District of Columbia Commissioners, 27 October 1798
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Mount Vernon Octr 27 1798

When Mr Blagden came here yesterday with your favor of the 25 inst., and the plans, specifications &c. of my houses, I was out on

my usual ride about my farms, and when I returned home I found Company, which prevented my answering your letter by him.
The sketch of an agreement enclosed in your letter comports fully with my ideas. I have made one or two triffling alterations in it in consequence of some conversation with Mr Blagden, and I now take the liberty to enclose two Copies of the Agreement, and an additional Copy of the specifications. The agreements are drawn on unstamped paper; but I presume it may be stamped in George Town. If it cannot be done there, Doctr Thornton will be so good as to have new agreements drawn for me on stamped paper.
I pray you, Gentlemen, to accept my best thanks for the trouble you have had in this business, which I assure you I should not have given, had I not been induced to build these houses more with a view to promote the necessary improvements in the City, than from any expectation of p[r]ivate emolument from them. With great respect & esteem I am Gentln Yr most Obedt Servt
